                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

DAREL MYERS, JANET MYERS, HOUSE OF                     )
LIGHTS, INC. PENSION PLAN AND TRUST,                   )
and HOUSE OF LIGHTS, INC. PROFIT                       )
SHARING PLAN,                                          )
                                                       )
                               Plaintiffs,             )
                                                       )       JUDGMENT IN A
v.                                                     )       CIVIL CASE
                                                       )       CASE NO. 5:17-CV-435-BR
THOMAS E. BEVERLY and LYNN                             )
BEVERLY,                                               )
                                                       )
                               Defendants.             )


Decision by Court. This action came before this Court for ruling as follows.


IT IS ORDERED, ADJUDGED, AND DECREED that the parties entered into a Mediated
Settlement Agreement (“MSA”), which the court approved. (DE ## 61, 75; 11/20/18 Text
Order.) Pursuant to the MSA, funds from the sale of certain real property have been deposited in
the Court Registry Investment System (“CRIS”), (see 8/21/20 Order, DE # 87), and the
independent fiduciary has recently completed the calculations of damages, (Report, DE # 90).
Based on the MSA and the independent fiduciary’s report, plaintiffs request that the funds being
held in the CRIS be distributed. That motion is allowed and the Clerk is DIRECTED to close this
case and pay the following from the funds held in the CRIS for this matter:
1. To Darel Myers c/o Jackson Lewis PC, 3737 Glenwood Avenue, Suite 450, Raleigh, NC
27612, the amount of $443,053.00 plus interest in the amount of $1.58 per day from 22
December 2020 until the date the court’s financial unit certifies payment;
2. To Janet Myers c/o Jackson Lewis PC, 3737 Glenwood Avenue, Suite 450, Raleigh, NC
27612, the amount of $24,713.00 plus interest in the amount of $0.09 per day from 22
December 2020 until the date the court’s financial unit certifies payment;
3. To Lynn Beverly c/o Stevens Martin Vaughn & Tadych, PLLC, 6300 Creedmoor Road,
Suite 170-370, Raleigh, NC 27612, one half of the remaining balance;
4. To Thomas Beverly c/o Everett, Gaskins & Hancock, LLP, P.O. Box 911, Raleigh, NC
27602-0911, one half of the remaining balance less the amount set forth in Paragraph 5;
and




           Case 5:17-cv-00435-BR Document 99 Filed 03/10/21 Page 1 of 2
5. To AsherMeyers, LLC c/o Harold Asher, 432 Metairie Road, Suite 215, Metairie, LA
70005, the amount of $14,515.00.



This Judgment Filed and Entered on March 10, 2021, and Copies To:
Paul Holscher                                          (via CM/ECF electronic notification)
E.D. Gaskins, Jr.                                      (via CM/ECF electronic notification)
Jason Nolan Tuttle                                     (via CM/ECF electronic notification)
Katherine A. King                                      (via CM/ECF electronic notification)
Michael J. Tadych                                      (via CM/ECF electronic notification)


DATE:                                                  PETER A. MOORE, JR., CLERK
March 10, 2021                                         (By) /s/ Nicole Sellers
                                                                Deputy Clerk




           Case 5:17-cv-00435-BR Document 99 Filed 03/10/21 Page 2 of 2
